  Case 17-33731         Doc 39     Filed 05/03/19 Entered 05/03/19 09:07:50              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-33731
         KIRKLAN R WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/10/2017.

         2) The plan was confirmed on 01/11/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/13/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/28/2019.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-33731           Doc 39       Filed 05/03/19 Entered 05/03/19 09:07:50                     Desc Main
                                         Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                  $4,085.00
        Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                        $4,085.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $1,870.58
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                            $183.47
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $2,054.05

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
CAB SERV                            Unsecured         502.00           NA              NA            0.00       0.00
CACH                                Unsecured            NA         965.72          965.72           0.00       0.00
CAVALRY SPV I                       Unsecured         569.00        568.82          568.82           0.00       0.00
CBNA                                Unsecured      1,256.00            NA              NA            0.00       0.00
CELTIC BANK/CONTFINCO               Unsecured         748.00           NA              NA            0.00       0.00
CREDIT COLL                         Unsecured          70.00           NA              NA            0.00       0.00
FIFTH THIRD BANK                    Unsecured         800.00           NA              NA            0.00       0.00
Hsbc Bank                           Unsecured           0.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE            Priority       6,000.00     12,489.64        12,489.64           0.00       0.00
INTERNAL REVENUE SERVICE            Unsecured      5,000.00         979.15          979.15           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured         584.00        645.85          645.85           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured         876.00        976.88          976.88           0.00       0.00
LVNV FUNDING                        Unsecured         725.00        725.26          725.26           0.00       0.00
LVNV FUNDING                        Unsecured            NA       1,020.84        1,020.84           0.00       0.00
Mabt/Contfin                        Unsecured         624.00           NA              NA            0.00       0.00
MB FINANCIAL BANK                   Unsecured         200.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO           Unsecured          85.00           NA              NA            0.00       0.00
MIDLAND FUNDING                     Unsecured      1,741.00            NA              NA            0.00       0.00
Municipal Collection Service Inc.   Unsecured         250.00           NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC               Unsecured            NA         621.43          621.43           0.00       0.00
NAVIENT SOLUTIONS INC               Unsecured            NA       3,264.70        3,264.70           0.00       0.00
NAVIENT SOLUTIONS INC               Unsecured            NA     13,275.03        13,275.03           0.00       0.00
NAVIENT SOLUTIONS INC               Unsecured            NA     11,480.11        11,480.11           0.00       0.00
NAVIENT SOLUTIONS INC               Unsecured     39,020.00     18,161.91        18,161.91           0.00       0.00
PRESENCE HEALTH                     Unsecured            NA         787.36          787.36           0.00       0.00
REGIONAL ACCEPTANCE CORP            Unsecured      1,072.00            NA         1,549.48           0.00       0.00
REGIONAL ACCEPTANCE CORP            Secured        8,375.00       9,924.48        8,375.00      1,451.88     579.07
ST IL TOLLWAY AUTHORITY             Unsecured     87,000.00    104,997.80       104,997.80           0.00       0.00
SUNTRUST BANK                       Unsecured            NA         328.71          328.71           0.00       0.00
SYNCB/JC PENNEY DC                  Unsecured           0.00           NA              NA            0.00       0.00
TD BANK USA                         Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-33731        Doc 39     Filed 05/03/19 Entered 05/03/19 09:07:50                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal        Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid           Paid
UNITED STUDENT AID FUNDS INC   Unsecured      2,421.00         2,744.52      2,744.52           0.00         0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00             NA            NA            0.00         0.00
US DEPT OF ED FEDLOAN          Unsecured      1,320.00         1,543.13      1,543.13           0.00         0.00
WEBBANK                        Unsecured         838.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                   $0.00
      Mortgage Arrearage                                      $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                             $8,375.00          $1,451.88                 $579.07
      All Other Secured                                       $0.00              $0.00                   $0.00
TOTAL SECURED:                                            $8,375.00          $1,451.88                 $579.07

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                   $0.00                 $0.00
       Domestic Support Ongoing                            $0.00                   $0.00                 $0.00
       All Other Priority                             $12,489.64                   $0.00                 $0.00
TOTAL PRIORITY:                                       $12,489.64                   $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $164,636.70                   $0.00                 $0.00


Disbursements:

       Expenses of Administration                              $2,054.05
       Disbursements to Creditors                              $2,030.95

TOTAL DISBURSEMENTS :                                                                           $4,085.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-33731         Doc 39      Filed 05/03/19 Entered 05/03/19 09:07:50                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
